The offense is murder; the punishment, confinement in the penitentiary for 25 years.
The record discloses that since appellant's conviction, and after notice of appeal had been given, he was tried in the district court in which the indictment had been returned and found to be insane. Appellant's attorney has filed in this Court a motion to suspend all further proceedings in the case against appellant until he becomes sane.
With reference to a trial of an issue of insanity after conviction, Article 925, C. C. P., reads as follows:
"Upon the trial of an issue of insanity, if the defendant is found to be insane, all further proceedings in the case againsthim shall be suspended until he becomes sane." (Italics ours.)
It would appear that the italicized language relates to proceedings in this Court as well as proceedings in the trial court. We are therefore constrained to grant the motion.
The motion to suspend further proceedings is granted and the Clerk of this Court is directed to retire this cause from the docket until it shall be properly shown to this Court that appellant has again been tried and found to be sane.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.